                  Case:17-01530-jtg      Doc #:139 Filed: 09/03/2020         Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF MICHIGAN


In re:
         SUSAN A PENLAND                                      Case No. GG 17-01530
                                                             Date Filed: 3/29/17
                                                             Chapter 13
                                                             Honorable John T. Gregg

                        Debtor(s).
____________________________________/


                                TRUSTEE’S OBJECTION TO CLAIM OF
                                  NEWAYGO COUNTY TREASURER


         Now comes the Chapter 13 Trustee Brett N. Rodgers, by and through his attorney Elizabeth Clark, and

hereby objects to the claim of Newaygo County Treasurer for the following reasons:

         1. Creditor Newaygo County Treasurer filed a secured, priority claim in the amount of $1,568.83

            on 9/2/20 (Court Claim 025), in the above-entitled case for 2019 real property taxes on parcel #

            10-36-400-004 with a common address of 9 W. Baseline Road, White Cloud, MI 49349.


         2. The Debtor(s) Schedule J, as filed on 3/29/17, lists an expense for property taxes in the amount

            of $284.45 per month for all real estate parcels. The debtor(s) included the expense for property

            taxes in his/her budget and therefore the post-petition property taxes owed to Newaygo County

            Treasurer should be paid outside the plan by the debtor(s) and not by the Trustee through the

            Chapter 13 Plan.

         3. The Trustee requests that the claim filed by Newaygo County Treasurer in the amount of

            $1,568.83 for 2019 real estate taxes for parcel# 10-36-400-004 and common address of 9 W.

            Baseline Road, White Cloud, MI 49349 not be paid by the Trustee through the confirmed

            Chapter 13 Plan.




                                                      1
                Case:17-01530-jtg       Doc #:139 Filed: 09/03/2020         Page 2 of 2




       WHEREFORE, the Trustee prays that the claim filed by Newaygo County Treasurer (Court Claim

025) filed on 9/2/20 not be paid by the Trustee through the confirmed Chapter 13 Plan, and award any other

relief the Court determines to be just and equitable under the circumstances.



                                                     Respectfully Submitted:



       Dated: September 3, 2020                             _/s/Elizabeth Clark__________
                                                     Elizabeth Clark, Staff Attorney for
                                                     Brett N. Rodgers, Chapter 13 Trustee
                                                     99 Monroe Ave., NW, Suite 601
                                                     Grand Rapids MI 49503
                                                     Phone: (616) 454-9638




                                                     2
